Citation Nr: 0704467	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-05 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from August 1944 
to June 1945.  He died in April 2001.  The appellant seeks 
benefits as a surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Manila, the Republic of the Philippines which declined the 
appellant's application to reopen a previously denied claim 
of entitlement to service connection for the cause of the 
veteran's death and also denied entitlement to DIC pursuant 
to 38 U.S.C.A. § 1318.

In June 2005, the appellant appeared at the RO and offered 
testimony at a Travel Board hearing in support of her claim 
before the undersigned.  A transcript of the appellant's 
testimony has been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the required notice it is 
necessary for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.

The law requires VA, in the context of a claim to reopen, to 
look at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.

In the present case, a review of the claims folder reveals 
that in light of the Kent decision, the notice provided to 
the appellant of what constitutes new and material is no 
longer adequate and a new notice letter must be sent.

In view of the foregoing, the case is remanded for the 
following:

1.  After examining the bases for the 
denial in the April 2004 Board decision, 
provide the appellant with a notice 
letter that describes what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denial.  The notice 
letter should include a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

2.  Then, readjudicate the claim.  If the 
benefits sought on appeal are not 
granted, issue a supplemental statement 
of the case.  After allowing the 
appropriate amount of time for response, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



